 


114 HR 879 IH: Ax the Tax on Middle Class Americans’ Health Plans Act
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 879 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2015 
Mr. Guinta introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the Cadillac Tax on middle class Americans’ health plans. 
 
 
1.Short titleThis Act may be cited as the Ax the Tax on Middle Class Americans’ Health Plans Act. 2.Repeal of the tax on employee health insurance premiums and health plan benefits and related reporting requirements (a)Excise taxChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980I. 
(b)Reporting requirementSection 6051(a) of such Code is amended by inserting and at the end of paragraph (12), by striking , and at the end of paragraph (13) and inserting a period, and by striking paragraph (14).  (c)Clerical amendmentThe table of sections for chapter 43 of such Code is amended by striking the item relating to section 4980I. 
(d)Effective dates 
(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2017. (2)Reporting requirementThe amendment made by subsection (b) shall apply to calendar years beginning after December 31, 2014. 
 
